Any timeDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 12/28/2021, to the Non-Final Office Action mailed on 10/14/2021. 
Claims 1, 3, 4, 7, 8, 23, 28, 29, and 32 are amended. Claims 6, 11, and 31 are cancelled. Claims 1-5, 7-10, 23-24, 27-30, and 32-33 pending and addressed below.
Applicant’s amendment to the claims has overcome objection and rejection under USC 112 to the claims, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 23-24, 27-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE Mangesh Abhimanyu (IDS Reference US20160057800), hereinafter INGALE, in view of Park Kyungmin et al (US 20190246442), hereinafter Park.

Regarding claims 1 and 23, Ingale teaches, an information reporting method / user equipment, implemented by a user equipment (UE), and comprising: 
determining that a random access problem occurs (INGALE: [124], teaches detection of random access (RA) failure after failing to receive a response (RAR) from the base station, that results in a radio link failure).
Ingale does not expressly teach, reporting, to a base station, a bandwidth part (BWP) on which the random access problem occurs, wherein the BWP on which the random access problem occurs comprises an uplink BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, reporting, to a base station, a bandwidth part (BWP) on which the random access problem occurs, wherein the BWP on which the random access problem occurs comprises an uplink BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to include reporting, to a base station, an UL bandwidth part (BWP) of communication failure.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claim 23, Ingale further teaches, User equipment, comprising: a processor, and a memory for storing instructions executable by the processor (Ingale: [14] “UE comprises an integrated circuit further comprising at least one processor, at least one memory”).
Regarding claims 8 and 24, Ingale teaches, a bandwidth part (BWP) based operating method, being implemented by a base station, and comprising: 
reconfiguring, for the UE, a random access parameter of the BWP on which the random access problem occurs (Ingale: Fig. 7, 704, 705, 708 “RRC connection reconfiguration message”, [48], teaches UE receives reconfiguration parameters from the base station after reporting RLF following RACH (random access) failure. This satisfies “or” criteria of the claim limitation), or reporting the random access problem to another data collection entity for determining a cause of the random access problem.
Ingale does not expressly teach, receiving, from a user equipment (UE), an indication to a BWP on which a random access problem occurs, wherein the BWP on which the random access problem occurs comprises an uplink BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, receiving, from a user equipment (UE), an indication to a BWP on which a random access problem occurs, wherein the BWP on which the random access problem occurs comprises an uplink BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/base station to include receiving, from user equipment (UE), an indication to an UL BWP on which random access failure occurs.

Regarding claim 24, Ingale further teaches, a base station implementing the method according to claim 8, comprising: a processor; and memory for storing instructions executable by the processor (Ingale: Fig. 1 MeNB, teaches a base station, which is known to inherently comprise processor and memory).
Regarding claims 2 and 27, Ingale, in view of Park, teaches the method/UE, as outlined in the rejection of claims 1 and 23.
Ingale further suggests, wherein determining that the random access problem occurs comprises: 
in response to that random access is initiated on a primary cell (PCell) of a master cell group (MCG) and a number of random access preamble transmissions reaches a maximum number of transmissions, sending first indication information from an MCG media access control (MAC) layer to a radio resource control (RRC) layer, wherein the first indication information indicates that the random access problem occurs (Ingale: Fig. 7, 103, 205b, 704; [126], [128], teaching detection of RACH failure (RACH is known to be used for random access) after preamble transmission counter exceeding a threshold count, and random access is initiated on a primary cell (PCell) of a master cell group (MCG)”. However, Ingale teaches random access is initatited on a secondary cell (SCell) of a SCG. As the UE is served by both PCell and Scell (see Ingale [5]) and RLF failure can also happen in the PCell (see Ingale [8]), Ingale suggests that the same random access failure detection process can be applied to the PCell), and 
reporting, to the base station, the BWP on which the random access problem occurs comprises: 
receiving, by the RRC layer, the first indication information (Ingale: Fig. 7, 704 “Indicate RACH failure”, received by the RRC layer), and 
storing, by the RRC layer, MCG radio link failure (RLF) related information according to the first indication information (Ingale: Fig. 7 “Prepare RLF report”, which suggests RRC layer preparing the RLF report will store indication information for processing). 
Ingale does not expressly teach, wherein the MCG RLF related information comprises an indication to the BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, wherein the MCG RLF related information comprises an indication to the BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to include that the MCG RLF related information comprises an indication to the BWP on which the random access problem occurs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claims 3 and 28, Ingale, in view of Park, teaches the method/UE, as outlined in the rejection of claims 2 and 27.
Ingale does not expressly teach, wherein reporting, to the base station, the BWP on which the random access problem occurs further comprises: 
when a next connection operation is to be initiated, sending second indication information to the base station, wherein the second indication information indicates that the UE stores the MCG RLF related information, and the next connection operation comprises connection establishment, connection restoration or connection reestablishment.
However, in the same field of endeavor, Park teaches, wherein reporting, to the base station, the BWP on which the random access problem occurs further comprises: 
upon a next connection operation being to be initiated, sending second indication information to the base station, wherein the second indication information indicates that the UE stores the MCG RLF related information, and the next connection operation comprises connection establishment, connection restoration or connection reestablishment (Park: [189] “The indication parameter may indicate that the wireless device has a report associated with a connection failure to transmit to a base station (e.g. the second base station). [189] further teaches connection reestablishment, [47] teaches both PCell and SCell, therefore, it applies to MCG and/or SCG”),
receiving, from the base station, a request for acquiring the MCG RLF related information (Park: [190] teaches base station sends an information request message to the UE for the RLF report),and 
reporting, in response to the request, the MCG RLF related information to the base station (Park: [190] teaches UE sends the RLF report in response the request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to include that UE stores an ‘RLF report’ and indicates to the base station of the stored RLF report in the next connection setup operation, and send the report to the base station when BS requests it.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claims 4 and 29, Ingale, in view of Park, teaches the method/UE, as outlined in the rejection of claims 1 and 23.
Ingale further teaches, wherein determining that the random access problem occurs comprises: 
in response to that random access is initiated on a primary secondary cell (PSCell) of a secondary cell group (SCG) and a number of random access preamble transmissions reaches a maximum number of transmissions, sending third indication information from an SCG MAC layer to an RRC layer, wherein the third indication information indicates that the random access problem occurs (Ingale: Fig. 7, 103, 205b, 704; [126], [128], teaching detection of RACH failure (RACH is used for random access), in a Scell (SCG) after preamble transmission counter exceeding a threshold count, and MAC layer of the UE sending a failure indication to RRC layer of the UE),  and
reporting, to the base station, the BWP on which the random access problem occurs comprises: 
receiving, by the RRC layer, the third indication information (Ingale: Fig. 7, 704 “Indicate RACH failure”, received by the RRC layer), and 
reporting, by the RRC layer, SCG failure information according to the third indication information (Ingale: Fig. 7, 705; [128 “the RRC entity immediately sends 705 the RLF report concerning the SeNB 102 to the MeNB 101 with RLF cause value as RACH failure.“). 
Ingale does not expressly teach, wherein the SCG failure information comprises fourth indication -5-Docket No. PCT2012380US-WF1801105US information, and the fourth indication information indicates the BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, wherein the SCG failure information comprises fourth indication -5-Docket No. PCT2012380US-WF1801105US information, and the fourth indication information indicates the BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to include that the SCG failure information to the base station comprises carrier or BWP where failure occurs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claims 5 and 30, Ingale, in view of Park, teaches the method/UE, as outlined in the rejection of claims 1 and 23.
Ingale does not expressly teach, wherein reporting, to the base station, the BWP on which the random access problem occurs comprises: 
in response to that there is a random access resource on a currently activated BWP and the BWP on which the random access problem occurs is not the currently activated BWP, reporting, to the base station, the BWP on which the random access problem occurs, or in response to that there is no random access resource on the currently activated BWP and the BWP on which the random access problem occurs is not an initial BWP, reporting, to the base station, the BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, wherein reporting, to the base station, the BWP on which the random access problem occurs comprises: 
in response to that there is a random access resource on a currently activated BWP and the BWP on which the random access problem occurs is not the currently activated BWP, reporting, to the base station, the BWP on which the random access problem occurs (This limitation is interpreted by the examiner as reporting the BWP where random access failed, resulting in radio link failure. Park, in [222], teaches, as explained in the rejection of claims 1 and 23, reporting BWP where radio link failure occurs. This satisfies “or” criteria of the claim), or 
in response to that there is no random access resource on the currently activated BWP and the BWP on which the random access problem occurs is not an initial BWP, reporting, to the base station, the BWP on which the random access problem occurs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claims 7 and 32, Ingale, in view of Park, teaches the method/UE, as outlined in the rejection of claims 1 and 23.
Ingale does not expressly teach, wherein in response to that the UE is in a time division duplex (TDD) mode, the BWP on which the random access problem occurs comprises the uplink or downlink BWP on which the random access problem occurs; and in response to that the UE is in a frequency division duplex (FDD) mode, the BWP on which the random access problem occurs comprises the uplink or downlink BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, wherein in response to that the UE is in a time division duplex (TDD) mode, the BWP on which the random access problem occurs comprises the uplink or downlink BWP on which the random access problem occurs, and in response to that the UE is in a frequency division duplex (FDD) mode, the BWP on which the random access problem occurs comprises the uplink or downlink BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP. Park further teaches an LTE wireless system based on 3GPP, which inherently supports both TDD and FDD modes. Therefore, Park’s method is operated in TDD or FDD mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method/UE to include that the BWP on which the random access problem occurs comprises at least one of: an uplink BWP on which the random access problem occurs, or a downlink BWP on which the random access problem occurs, in TDD and FDD mode.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claim 9, Ingale, in view of Park, teaches the method, as outlined in the rejection of claim 8.
Ingale does not expressly teach, wherein receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises: receiving, from the UE, second indication information which indicates that the UE stores MCG RLF related information, wherein the MCG RLF related information comprises the indication to BWP on which the random access problem occurs; sending a request for acquiring the MCG RLF related information to the UE; and receiving the MCG RLF related information reported by the UE in response to the request.
However, in the same field of endeavor, Park teaches, wherein receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises: 
receiving, from the UE, second indication information which indicates that the UE stores MCG RLF related information, wherein the MCG RLF related information comprises the indication to BWP on which the random access problem occurs (Park: [189] “The indication parameter may indicate that the wireless device has a report associated with a connection failure to transmit to a base station (e.g. the second base station). Park [47] teaches both PCell and SCell, therefore, it applies to MCG and/or SCG”),
sending a request for acquiring the MCG RLF related information to the UE (Park: [190] teaches base station sends an information request message to the UE for the RLF report), and 
receiving the MCG RLF related information reported by the UE in response to the request (Park: [190] teaches UE sends the RLF report in response the request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method to include that UE stores an ‘RLF report’ and indicates to the base station of the stored RLF report, and the base station fetches the report from the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claim 10, Ingale, in view of Park, teaches the method, as outlined in the rejection of claim 8.
Ingale does not expressly teach, wherein receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises: -7-Docket No. PCT2012380US-WF1801105US receiving, from the UE, SCG failure information which comprises fourth indication information, wherein the fourth indication information indicates the BWP on which the random access problem occurs.
However, in the same field of endeavor, Park teaches, wherein receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises: -7-Docket No. PCT2012380US-WF1801105US receiving, from the UE, SCG failure information which comprises fourth indication information, wherein the fourth indication information indicates the BWP on which the random access problem occurs (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP. Park [47] teaches both PCell and SCell, therefore, it applies to MCG and/or SCG). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method to include that the SCG failure information to the base station comprises carrier or BWP where failure occurs.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).
Regarding claim 33, Ingale teaches, a communication system implementing the method according to claim 1, comprising the UE and the base station, 
wherein the base station is configured to perform: reconfiguring, for the UE, a random access parameter of the BWP on which the random access problem occurs (Ingale: Fig. 7, 704, 705, 708 “RRC connection reconfiguration message”, [48], teaches UE receives reconfiguration parameters from the base station after reporting RLF following RACH (random access) failure. This satisfies “or” criteria of the claim limitation), or reporting the random access problem to another data collection entity for determining a cause of the random access problem. 
Ingale does not expressly teach, receiving, from the UE, an indication to a BWP on which a random access problem occurs, wherein the receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises: receiving, from the UE, second indication information which indicates that the UE stores MCG RLF related information, wherein the MCG RLF related information comprises the indication to the BWP on which the random access problem occurs, sending a request for acquiring the MCG RLF related information to the UE, and receiving the MCG RLF related information reported by the UE in response to the request, wherein the base station is configured to: determine the BWP on which the random access problem occurs based on the -12-Docket No. PCT2012380US-WF1801105US UE's determining that the random access problem occurs, and reporting the BWP on which the random access problem occurs to the base station, and perform corresponding operations based on the determined BWP, wherein the receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises:
receiving, from the UE, second indication information which indicates that the UE stores MCG RLF related information, wherein the MCG RLF related information comprises the indication to the BWP on which the random access problem occurs, sending a request for acquiring the MCG RLF related information to the UE, and receiving the MCG RLF related information reported by the UE in response to the request.
However, in the same field of endeavor, Park teaches, receiving, from the UE, an indication to a BWP on which a random access problem occurs, wherein the base station is configured to: determine the BWP on which the random access problem occurs based on the -12-Docket No. PCT2012380US-WF1801105US UE's determining that the random access problem occurs, and reporting the BWP on which the random access problem occurs to the base station, and perform corresponding operations based on the determined BWP (Park: [183] teaches UE is configured with BWP index of configured UL and DL BWP parts, [191] teaches reporting to the base station with BWP index of the BWP where connection failure occurred, [222] teaches connection failure can be random access failure of an UL BWP),
wherein the receiving, from the UE, the indication to the BWP on which the random access problem occurs comprises:
receiving, from the UE, second indication information which indicates that the UE stores MCG RLF related information, wherein the MCG RLF related information comprises the indication to the BWP on which the random access problem occurs (Park: [189] “The indication parameter may indicate that the wireless device has a report associated with a connection failure to transmit to a base station (e.g. the second base station),  [47] teaches both PCell and SCell, therefore, it applies to MCG and/or SCG”),
sending a request for acquiring the MCG RLF related information to the UE (Park: [190] teaches base station sends an information request message to the UE for the RLF report), and 
receiving the MCG RLF related information reported by the UE in response to the request (Park: [190] teaches UE sends the RLF report in response the request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingale’s method to include that the UE sends RLF affected carrier or BWP to the base station for subsequent 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for radio link failure report considering bandwidth for enhanced 5G NR operation (Park: Title and Abstract).


















Response to Arguments
Applicant’s arguments filed on 12/28/2021 with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pao, U.S. Publication No. 20190297514 - Device and Method for Handling Radio Link Monitoring and Bandwidth Part Switching.

WEI, U.S. Publication No. 20170353222 - CSI FEEDBACK OVERHEAD REDUCTION FOR FD-MIMO.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472